Citation Nr: 0724745	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from September 1974 to September 
1977 and from May 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at an RO hearing in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Section 5103A(a)(1) of title 38 of the U.S. Code provides 
that the Secretary "shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim."  That duty includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C. § 5103A(d)(1); see McLendon v. Nicholson, 
20 Vet.App. 79 (2006).  In the case at hand, there are 
several notations during service regarding left and right 
knee complaints in May and December 1979.  Current treatment 
records show a diagnosis of post-traumatic osteoarthritis in 
both knees, aggravated by obesity.  The veteran testified at 
his March 2005 RO hearing that he believes his current knee 
problems are related to the complaints noted during active 
duty service.  In light of these in-service and current 
complaints, the Board finds that a VA examination is 
necessary to determine if the veteran's current knee 
disabilities are etiologically related to the complaints 
noted during active duty service, or any other aspect of 
active duty service.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  After 
examining the veteran and conducting all 
necessary tests and studies, the examiner 
should diagnose all current right and 
left knee disabilities.  For each 
disability found on examination, the 
examiner should opine as to whether it is 
as likely as not (a degree of probability 
of 50 percent or higher) that any current 
disability found on examination is 
etiologically related to the veteran's 
active duty service, including the knee 
complaints noted in 1979.  A detailed 
rationale should be provided for all 
opinions expressed.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should so state.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the April 2007 
supplemental statement of the case, and 
readjudicate the claims of service 
connection.  If any benefits sought 
remain denied, the veteran should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

